Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed February 20, 2020 is acknowledged.  Claims 2-7 are amended. Now, Claims 1-7 are pending.

Allowable Subject Matter
2.	Claims 1-7 are allowed.

3.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Ueki (US 2015 0329705)
Ueki discloses a carbon fiber/tube composite comprising 100 parts by weight of an elastomer (e.g., silicone rubber), 20 to 60 parts by weight of a first carbon nanofiber/nanotube having an average diameter of 60 to 100 nm and 1 to 10 parts by weight of a second carbon nanofiber/nanotube having an average diameter of 0.5 to 40 nm. ([0069]-[0070], [0078] and [0096]) However, Ueki does not teach or fairly suggest the presently claimed amount of the carbon nanotubes having an average diameter of more than 30 nm and not more than 1000 nm. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 17, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765